                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

ROGER H. KAYE, et al.,            :
                                  :
     Plaintiffs,                  :
                                  :
v.                                :    CASE NO. 3:10-CV-1546(RNC)
                                  :
MERCK & CO., INC., et al.,        :
                                  :
     Defendants.                  :

                           RULING AND ORDER

     On April 28, 2010, Dr. Roger Kaye’s office received a fax

inviting him to “participate in [a] telesymposium on important

clinical information about schizophrenia and bipolar I

disorder.”     The fax was sent by MedLearning, Inc.

(“MedLearning”) pursuant to a contract with Merck & Co., Inc.

(“Merck”). 1   Kaye and his office (together, the “plaintiffs”)

have sued Merck and MedLearning (together, the “defendants”),

purporting violations of the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 447, as well as of Conn. Gen. Stat. § 52-

570c.

     Plaintiffs have moved for summary judgment.       For reasons

explained below, I agree with defendants that plaintiffs

consented to the receipt of the fax.     Accordingly, plaintiffs’



1 The contract was actually entered into by Schering Corporation,
a predecessor to Merck. This ruling and order will follow the
parties’ convention of simply referring to Merck.


                                   1
motion for summary judgment is denied.      Moreover, because no

material facts are in dispute and because I conclude that

plaintiffs cannot maintain their TCPA or state law claims as a

matter of law, summary judgment will be granted in favor of the

defendants. 2

                          I.   Background

A.   Factual History

     In December 2009, Merck hired MedLearning to manage a

series of telesymposia discussing schizophrenia, bipolar

disorder, and the use of Saphris, a nongeneric drug used to

treat these conditions.   As part of the agreement between Merck

and MedLearning, the latter was responsible for “overall program

management” of the telesymposia, including, inter alia,

“recruit[ing] all participants from the list provided by the

client.”   ECF No. 192-1, at 5.

     To recruit physicians to participate, MedLearning employed

callers to telephone physicians on a list provided by Merck.




2 The plaintiffs attempted to pursue an interlocutory appeal of
my decision denying their motion for class certification, which
the Second Circuit denied. As a result, the case in its current
posture involves no more than a single alleged TCPA violation,
meaning that the amount in controversy is, according to
plaintiffs, $5,000. Granting summary judgment without awaiting
a motion by the defendants serves the parties’ interests in
moving this case to entry of an appealable judgment so that the
class certification issue can be litigated before the Second
Circuit.
                                  2
The callers were instructed to request permission to send a fax

invitation to the telesymposium using the following script:

     Hello, my name is ___________ and I am calling from
     MedLearning to invite Dr. __________ to participate in
     a telesymposium, sponsored by Merck, entitled Important
     Clinical Information about Schizophrenia and Bipolar
     Disorder. We have several dates and times available. . . .
     May I fax an invitation? If Yes obtain the fax number.
     (Request the name of the person giving permission and
     mark on record.) Thank you for your time. We will fax
     the invitation.

     On April 28, 2010, a MedLearning representative called Dr.

Kaye’s office and reached plaintiffs’ answering service.   The

representative used the above script and was affirmatively given

permission to fax the invitation.   Later that same day,

MedLearning faxed the invitation to plaintiffs’ fax machine.

     The invitation itself is titled “Important Clinical

Information about Schizophrenia and Bipolar I Disorder.”

Immediately under the title, in large typeface, are the words

“You are invited!” and the Merck logo and name.   Farther down,

the invitation states: “This speaker program is sponsored and

provided by Merck,” “The presenter is speaking on behalf of

Merck,” and “The content of this speaker program is consistent

with FDA labeling and advertising regulations.”   The invitation

stated that the recipient could be “removed from the fax list

for this program,” either by initialing and returning the form

by fax or by calling a phone number.   ECF No. 192-3, at 10.



                                3
     Plaintiffs allege that their fax machine used paper to

print out the invitation, the machine was occupied while the

invitation was being transmitted, and the receipt of the

invitation annoyed Dr. Kaye and wasted his time.    For present

purposes, these allegations are accepted as true and construed

most favorably to plaintiffs.

B.   Procedural History

     Plaintiffs filed this suit on September 29, 2010.

Discovery was broadly stayed except for discovery relevant to

the class certification issue.   On January 26, 2014, I ruled

that the stay would remain in effect as to any additional

discovery pending the outcome of proceedings before the Federal

Communications Commission concerning the Commission’s regulation

of faxes under the TCPA.   See ECF No. 114.   The FCC issued an

order on October 30, 2014, and both Merck and Kaye were among

those petitioning the D.C. Circuit for review.    On March 31,

2017, the D.C. Circuit vacated the FCC’s order, holding that the

FCC lacked authority to require businesses to include opt-out

notices on solicited faxes.   See ECF No. 143; Bais Yaakov of

Spring Valley v. FCC, 852 F.3d 1078 (D.C. Cir. 2017).

     On March 29, 2019, I granted defendants’ motion to strike

the complaint’s class allegations, holding that “[d]efendants

have demonstrated that these claims do not provide a basis for

certifying a class because, in view of the consent protocol used

                                 4
by MedLearning, determining whether a recipient consented to

receive a fax would require an individualized inquiry.”    ECF No.

171.    Plaintiffs sought to appeal the ruling to the Second

Circuit, see ECF No. 176, and were rebuffed, with the Second

Circuit concluding that “an immediate appeal is not warranted,”

see ECF No. 179.    On October 30, 2019, plaintiffs filed a motion

for summary judgment, which is now ripe for adjudication.

                        II.   Legal Standards

       Summary judgment is appropriate when “the pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving part

is entitled to judgment as a matter of law.”    Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247 (1986) (quoting Fed. R.

Civ. P. 56(c)).    “Disputed legal questions present nothing for

trial and are appropriately resolved on a motion for summary

judgment.”    FDIC v. Haines, 3 F. Supp. 2d 155, 159 (D. Conn.

1997) (quoting Flair Broadcasting Corp. v. Powers, 733 F. Supp.

179, 184 (S.D.N.Y. 1990)); see also Schoenefeld v. Schneiderman,

821 F.3d 273,278-79 (2d Cir. 2016) (noting that “purely legal

questions” are “particularly conducive to disposition by summary

judgment”).

       It is occasionally, albeit rarely, appropriate for a court

to enter summary judgment against a moving party.    See Bridgeway

                                  5
Corp. v. Citibank, 201 F.3d 134, 139-40 (2d Cir. 2000).    Before

doing so, a court must be sure that there is no “indication that

the moving party might otherwise bring forward evidence that

would affect the . . . determination,” such that “the facts

before the district court [are] fully developed so that the

moving party suffer[s] no procedural prejudice.”    Id. (quoting

Coach Leatherware Co. v. AnnTaylor, Inc., 933 F.2d 162, 167 (2d

Cir. 1991)).   “A party is procedurally prejudiced if it is

surprised by the district court’s action and that surprise

results in the party’s failure to present evidence in support of

its position.”   Id.   To avoid any prejudice, prior to granting

summary judgment against a moving party, the court must view all

evidence in favor of the moving party.    Hollander v. Steinberg,

419 Fed. App’x 44, 45 (2d Cir. 2011) (quoting NetJets Aviation,

Inc. v. LHC Commc’ns, LLC, 537 F.3d 168, 179 (2d Cir. 2008)).

     As the Second Circuit has noted, “the threat of procedural

prejudice is greatly diminished if the court’s sua sponte

determination is based on issues identical to those raised by

the moving party.”     Bridgeway Corp., 201 F.3d at 139-40 (quoting

Snider v. Melindez, 199 F.3d 108, 113 (2d Cir. 1999)).    Thus,

“where it appears clearly upon the record that all of the

evidentiary materials that a party might submit in response to a

motion for summary judgment are before the court, a sua sponte

grant of summary judgment against that party may be appropriate

                                   6
if those materials show that no material dispute of fact exists

and that the other party is entitled to judgment as a matter of

law.”   Id.   (citing Ramsey v. Coughlin, 94 F.3d 71, 74 (2d Cir.

1996)).

     In this case, there is no claim, nor any basis for a claim,

that granting summary judgment against the moving party would

cause unfair prejudice.    During a conference on September 17,

2019, plaintiffs were informed that, in order to avoid unwanted

expense and delay in this ten-year-old case, the legal

sufficiency of their claims might well be determined on the

basis of their summary judgment motion alone.    See Def. Mem.,

ECF No. 202, at 5; ECF No. 187.    As will be discussed below, the

dispositive issue here is purely legal, the relevant facts are

undisputed, and the issue has been fully litigated.    See

Bridgeway Corp., 201 F.3d at 139-40.    Accordingly, there is no

need to delay entry of summary judgment.

                           III. Discussion

     The parties do not dispute that a MedLearning

representative called plaintiffs, spoke with plaintiffs’

answering service, received affirmative permission to fax an

invitation to the telesymposia, and subsequently did so.     See,

e.g., ECF No. 203 (plaintiffs’ response to defendants’

statements of fact, disclosing essentially no substantive

objections).   Defendants have stipulated, at least for present

                                  7
purposes, that the faxed invitation was an advertisement.       See

ECF No. 189.

     The only remaining issue as to liability, as indicated by

the parties’ briefing, is whether the faxed invitation was

within the scope of the consent granted by plaintiffs’ answering

service. 3   This is a question of law.   See, e.g., Golan v.

Veritas Entm’t, LLC, No. 4:14-cv-00069 ERW, 2017 WL 193560, at

*3 (E.D. Mo. Jan. 18, 2017) (“Whether consent to call about

religious freedom is also consent to receive calls about a movie

is a legal question . . . .”); Payton v. Kale Realty, LLC, 164

F. Supp. 3d 1050, 1064 (N.D. Ill. 2016) (referring to the

question of “whether the three emails in which Payton provided

his cellular number to Patterson amount to prior express consent

for Kale to send Payton a text message” as “a legal question”);

Agne v. Papa John’s Intern., Inc., 286 F.R.D. 559, 567 (W.D.

Wash. 2012) (referring to the question of “whether a customer’s

prior purchase of pizza can be construed as express consent to

receive text message advertisements under the TCPA” as a “legal

question”).

     Both the TCPA and Conn. Gen. Stat. § 52-570c apply only to

unsolicited faxes.    The TCPA makes it unlawful for any person


3 The plaintiffs do not dispute that their answering service had
actual or apparent authority to consent to the receipt of the
fax. See generally Plf. Mem., ECF No. 194; see also Def. Mem.
at 7.
                                  8
“to send, to a telephone facsimile machine, an unsolicited

advertisement,” except in some circumstances.    47 U.S.C.

§ 227(b)(1)(C).   Connecticut’s analogue provides that “[n]o

person shall use a machine that electronically transmits

facsimiles through a connection with a telephone network . . .

to transmit unsolicited advertising material.”    Conn. Gen. Stat.

§ 52-570c(a). 4

     The gravamen of plaintiffs’ argument is that “obtaining

prior express invitation or permission to send a fax does not

satisfy the requirement to obtain prior express invitation or

permission to send a fax advertisement.”   Plf. Mem. at 9.

Therefore, plaintiffs argue, because “the script [used] to

obtain permission to send . . . the Telesymposium Invitation did

not affirmatively reveal that the [invitation] was to a




4 The parties disagree as to which side has the burden of proof
on the issue of consent. Plaintiffs cite a number of cases
stating that consent is an affirmative defense for which the
defendant bears the burden. Defendants respond that the cases
cited involve phone calls governed by 47 U.S.C. § 227(b)(1)(A),
as opposed to fax cases governed by § 227(b)(1)(C), which
prohibits only “unsolicited advertisement[s].” Both the Seventh
and Ninth Circuits have held, in fax cases, that consent or
permission is an affirmative defense. See Physicians
Healthsource, Inc. v. A-S Medication Solutions, LLC, 950 F.3d
959, 964 (7th Cir. 2020); True Health Chiropractic, Inc. v.
McKesson Corp., 896 F.3d 923, 931 (9th Cir. 2018). See also
Gorss Motels, Inc. v. American Tex-Chem Corp., 323 F. Supp. 3d
330, 336 (D. Conn. 2018) (defendant in fax case did not meet its
burden on issue of consent). I assume the Second Circuit would
agree with its sister Circuits and conclude that defendants have
the burden of proof.
                                 9
telesymposium at which Merck’s drug Saphris . . . [was] going to

be advertised,” defendants violated the TCPA.     Id.    Merck

responds that its fax was well within the scope of plaintiffs’

consent and that “[a]ny reasonable person – and certainly any

reasonable medical doctor – would understand that a medical

seminar sponsored by a pharmaceutical company would discuss the

efficacy of the company’s drugs.”     Def. Mem. at 11.

     I agree with defendants.    In agreeing to receive a faxed

invitation to a telesymposium sponsored by Merck, plaintiffs

consented to the receipt of an advertisement as a matter of law

because no reasonable person could believe otherwise.

Businesses, after all, “usually do not fund presentations for no

business purpose.”   Physicians Healthsource, Inc. v. Boehringer

Ingelheim Pharm., Inc. (“Boehringer Ingelheim”), 847 F.3d 92, 95

(2d Cir. 2017).   Because defendants obtained plaintiffs’ consent

to send an advertisement, they cannot be held liable for sending

an “unsolicited” advertisement in violation of the TCPA and

Conn. Gen. Stat. § 52-570c(a).

     I start with the definition of an “unsolicited

advertisement” under the TCPA.    As both parties acknowledge,

this question is controlled by FCC regulations and the Second

Circuit’s decision in Boehringer Ingelheim.     The FCC has stated

that “facsimile messages that promote goods or services even at

no cost, such as . . . free consultations or seminars, are

                                 10
unsolicited advertisements under the TCPA’s definition.”    Rules

and Regulations Implementing the Tel. Consumer Prot. Act of

1991; Junk Fax Prevention Act of 2005, 71 Fed. Reg. 25967, 25973

(May 3, 2006).   In Boehringer Ingelheim, the Second Circuit held

that the FCC definition above “comports with the statutory

language,” but noted that “not every unsolicited fax promoting a

free seminar [is an advertisement].   There must be a commercial

nexus to a firm’s business.”   847 F.3d at 95-96.

     One of the ironies in this case is that plaintiffs are

happy to take Boehringer Ingelheim for its holding, which

unambiguously compels the conclusion that defendants’ faxed

invitation here was an advertisement, while defendants hope to

persuade the Second Circuit to overturn Boehringer Ingelheim on

appeal.   But the case cuts the other way, too.   If, as the

Second Circuit has indicated, a fax from a pharmaceutical

company inviting a physician to a free seminar is an

advertisement, it is unclear to me how agreeing to receive such

a fax is not agreeing to receive an advertisement.    Consider the

following key paragraph from Physician’s Healthsource, modified

only by substituting “script” for “fax” to reflect that, in this

case, defendants sought permission prior to sending the fax:

     Boehringer’s [script] advertised a “dinner meeting” to
     discuss two medical conditions—Female Sexual Dysfunction
     (FSD) and Hypoactive Sexual Desire Disorder (HSDD)—and
     their   “pathophysiology   models,   epidemiology,   and
     diagnosis.” J. App’x at 24. As a pharmaceutical company,

                                11
     Boehringer was generally in the business of treating
     diseases and medical conditions, such as FSD and HSDD.
     Moreover, the [script] makes clear to the invitee that
     the dinner meeting was “sponsored by Boehringer
     Ingelheim Pharmaceuticals, Inc.” Id. The [script] was
     sent to a doctor, whom Boehringer would presumably hope
     to persuade to prescribe its drugs to patients.
     Therefore, facts were alleged that Boehringer’s [script]
     advertised a free seminar relating to its business.

Id. at 97.   In other words, if a fax containing that combination

of information is sufficient to be an advertisement, a script

containing the exact same combination of information – like the

one used by defendants here - is sufficient to alert a party

that they are consenting to receive an advertisement.

     Plaintiffs’ arguments to the contrary are unconvincing.

They argue that the invitation “did not affirmatively reveal”

that “Merck’s drug Saphris or any other good, product or

services were going to be advertised” at the telesymposium.     But

they fail to demonstrate that either the TCPA or Connecticut law

requires such a specific disclosure.   Such information is not

necessary to make a faxed document an advertisement for the

purposes of the TCPA, see id. at 95-97, and plaintiffs provide

no authority for the proposition that a party seeking permission

to send an advertisement must disclose more information than the

advertisement itself contains.   I am persuaded that no

reasonable person, and in particular, no reasonable doctor’s

office, would mistake an invitation for a symposium sponsored by

a pharmaceutical company for anything other than what it was.

                                 12
     The cases cited by plaintiff are broadly distinguishable,

and most simply stand for the truism that a defendant is liable

for violations of the TCPA if the defendant sends an unsolicited

advertisement.   None provides support for plaintiffs’ argument

that a defendant seeking permission to send an advertisement

must explicitly use the word “advertisement” or describe the

products to be advertised.

     Plaintiffs first cite to the factual background section of

the opinion in Bais Yaakov of Spring Valley v. Educational

Testing Service, 367 F. Supp. 3d 93 (S.D.N.Y. 2019), where the

court noted that “ETS exchanged faxes with Plaintiff as a part

of that business relationship.   However, Plaintiff never gave

prior express permission or invitation to ETS, HMH, or anyone

else to send Plaintiff fax advertisements.” Id. at 102

(citations to the record omitted).    To the extent a rule of law

can be derived from this portion of the court’s opinion, the

most plaintiff-friendly version of the rule is that consent to

receive a faxed advertisement cannot be presumed from an ongoing

business relationship involving faxes.   That rule has no bearing

on this case.    Plaintiffs here gave “prior express permission or

invitation” to defendants to fax an advertisement.   See id.

     Physicians Healthsource, Inc. v. A-S Medication Solutions

LLC, 324 F. Supp. 3d 973 (N.D. Ill. 2018), is distinguishable on

much the same grounds.   There, defendants sought to prove

                                 13
consent by demonstrating that they had previously received

permission to fax specific, discrete documents to the

plaintiffs.   Id. at 979-81.   The court correctly rejected this

evidence as irrelevant to the issue of consent to receive faxed

advertisements, but that holding is inapposite for the reasons

discussed above.   Somewhat closer to the mark is the court’s

conclusion that the plaintiffs did not consent to receive faxed

advertisements by adding a fax number into defendants’

Salesforce portal.   But, as the court noted, by doing so, “[t]he

customer may have simply been filling in all of the blanks or

may have intended only to receive ordinary fax messages in the

course of business.”   Id. at 980.    Here, by contrast, plaintiff

specifically consented to the receipt of a discrete

advertisement. 5

     In Physician’s Healthsource, Inc. v. Stryker Sales Corp.,

“no one – not Plaintiff or any of its employees – gave any


5 For the same reasons, the Seventh Circuit’s decision in A-S
Medication Solutions is also inapposite. See Physicians
Healthsource, Inc. v. A-S Medication Solutions, LLC, 950 F.3d
959. Plaintiffs incorrectly suggest that “[t]he evidence of
purported prior express permission or invitation that
Defendants’ have offered in this case is even weaker than the
evidence” rejected by the Seventh Circuit. Plf. 1st Supp. Mem.,
ECF No. 210, at 3. In A-S Medication Solutions, defendants
relied on the fact that they had received permission in the past
to send specific faxes, as well as the fact that the plaintiffs
had not checked a box on Salesforce opting out of receiving
faxes. Here, defendants asked for and received permission to
send an invitation to a symposium sponsored by Merck, i.e., an
advertisement.
                                 14
direct consent to the sender of the fax at issue here.”     65 F.

Supp. 3d 482, 497 (W.D. Mich. 2014).     Here, plaintiff consented

to the receipt of the fax.   Likewise, the defendants in

Physician’s Healthsource, Inc. v. Allscripts Health Solutions,

Inc., No. 12-cv-32333, 2017 WL 2391751 (N.D. Ill. June 2, 2017),

were able to muster no proof of express permission, unlike the

defendants here.   Id. at *9.   And in Bias Yaakov of Spring

Valley v. Richmond, the American Inter. Univ. in London, Inc.,

No. 13-cv-4564, 2014 WL 4626230 (S.D.N.Y. Sept. 16, 2014), there

was no dispute that the fax was unsolicited – the legal issue

decided by the court was whether it was an advertisement.      See

generally id.

     Finally, plaintiffs’ supplemental citation to Judge Meyer’s

recent decisions in Gorss Motels Inc. v. Sprint Commc’ns Co.,

No. 3:17-cv-546 (JAM), 2020 WL 818970 (D. Conn. Feb. 19, 2020),

reconsideration denied 2020 WL 1303175 (D. Conn. Mar. 19, 2020),

are also unavailing.   The defendants in that case relied on the

fact that “Gorss at various times gave Wyndham its fax number

for general business purposes,” that “Gorss’s fax number was

published in Super 8 motel directories,” and that Sprint “was

Gorss’s long distance telephone service provider.”     2020 WL

818970, at *2-3.   Judge Meyer held that these facts were

insufficient to demonstrate that Gorss had consented to the

receipt of fax advertisements.    Id.   Here, once again,

                                 15
plaintiffs specifically consented to the receipt of the

advertisement in question.

     Plaintiffs’ other argument as to liability revolves around

the deficiencies in the opt-out notice on the fax, which

defendants essentially concede were “not technically compliant

with FCC regulations,” but nonetheless “gave an adequate, easy

and free means of opting out of future faxes.”    Def. Mem. at 16.

I have previously dismissed plaintiffs’ opt-out claims on the

basis of the D.C. Circuit’s decision in Bais Yaakov of Spring

Valley v. FCC, 852 F.3d 1078.   See ECF No. 170 (“The motion to

dismiss the claims against Merck for violating the FCC's opt-out

regulation is granted based on the D.C. Circuit's decision in

Yaakov invalidating the regulation.”). Those claims fare no

better here: the opt-out regulations do not apply – indeed, the

TCPA does not apply – to solicited faxes.    See Bias Yaakov of

Spring Valley v. FCC, 852 F.3d at 1081 (Kavanaugh, J.) (“The FCC

says that the [TCPA’s] requirement that businesses include opt-

out notices on unsolicited fax advertisements grants the FCC the

authority to also require businesses to include opt-out notices

on solicited fax advertisements – that is, those advertisements

sent with the permission of the recipient.    We disagree with the

FCC.”); Cochran v. Massey, No. 3:12-cv-765, 2014 WL 335288, at

*2 (S.D. Ill. Jan. 30, 2014) (“The question of permission or

consent is . . . dispositive . . . under the TCPA.”).    See also

                                16
A-S Medication Solutions, 950 F.3d at 964 (acknowledging that

express permission defeats a TCPA claim even in the absence of

an opt-out notice). 6

                          IV. Conclusion

     Accordingly, plaintiffs’ motion for summary judgment is

hereby denied.   Summary judgment is instead granted in favor of

defendants.   The Clerk may enter judgment dismissing the action

and close the case.

     So ordered this 27th day of March 2020.




                                     _____________/s/____________
                                          Robert N. Chatigny
                                     United States District Judge




6 Because I conclude that summary judgment in defendants’ favor
is appropriate on the issue of liability, it is unnecessary to
reach the parties’ arguments as to damages. Similarly, the
plaintiffs’ consent fully resolves the state law claim.
                                17
